DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species A (reads on claims 1-10, 12-25, 28-35, 37-39, and 41-46) in the reply filed on 9/13/2022 is acknowledged.
Claims 11, 26, 27, 36, and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, 18-20, 22-25, 28-30, 32, 37-39, and 41-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He at al. (US 2016/0308208, hereinafter He).
Regarding Claims 15, 28, 29, and 43, He discloses a hybrid cathode (Abstract, para. 129, 134) comprising, an electrode; and a cathode material, electrically coupled to the electrode, electrically coupled to the electrode (para. 27, 63) where the cathode material is coupled to the cathode), the electrode electrically coupled to the current collector, configured to transport both monovalent cations and multivalent cations (current collector of para. 21, 136), he cathode material comprising an intercalation compound of Mo6S8 (para. 127, 135), a concentration of Sulfur (para. 135), and a concentration of concentration of carbon (para. 135).
Regarding claim 16, He discloses the hybrid cathode of claim 15, as shown above, He further discloses wherein the first concentration of the intercalation compound has an electrical conductivity greater than approximately 10-6cm-1 and an ionic conductivity greater than approximately 10-8cm-1 (para. 127, 135 and Applicants specification para. 6, para. 117-121 wherein Mo6S8 inherently has these high electrical and ionic conductivities).
Regarding claim 18, He discloses the hybrid cathode of claim 15, as shown above, and He further discloses wherein a liquid electrolyte, disposed, at least in part, in the cathode material, to transport at least one of lithium ions or sulfur ions (para. 15, 32 where a liquid electrolyte is disposed in part in the cathode material)
Regarding claim 19, He discloses the hybrid cathode of claim 15, as shown above, He further discloses wherein the hybrid cathode has an electrolyte-to-active material ratio (E/AM ratio) less than approximately 3 μL/mg (para 36 and para. 136-138)
Regarding claim 20, He discloses the hybrid cathode of claim 15, as shown above, and He further discloses wherein the cathode material has a porosity less than approximately 70 vol % (para. 71-72)
Regarding claims 22 and 23, He discloses the hybrid cathode of claim 15, as shown above, and He further discloses one of a carbon nanotube (CNT) or a graphene sheet (para. 135 where carbon nanotubes/nanofibers are utilized)
Regarding claim 24, He discloses the hybrid cathode of claim 15, as shown above, and He further discloses the cathode material has sufficient affinity to lithium polysulfide intermediates (LiPS) so as to reduce unwanted transport of sulfur ions from the hybrid cathode to an anode in a lithium sulfur battery. (para. 127, 135 and Applicants specification para. 6, para. 117-121 wherein Mo6S8 inherently has sufficient affinity to lithium polysulfide intermediates).
Regarding claim 25 and 30, He discloses the hybrid cathode of claims 24 and 29, as shown above, and He further discloses wherein a lithium-sulfur (Li—S) battery comprising the hybrid cathode. (para. 13, 14, 129 where this cathode can be utilized in an Li-S battery)
Regarding claim 32, He discloses the hybrid cathode of claim 29 as shown above, and He further discloses the intercalation compound contributes to a capacity of the battery within a voltage window of 1.7 Volts to 2.8 Volts. (see Applicants specification para. 117-121 where an intercalation compound inherently contributes to a capacity of the battery within a voltage window of 1.7 Volts to 2.8 Volts),
Regarding claims 37-39 and 41, He discloses the hybrid cathode of claim 29, as shown above, He further discloses wherein intercalation compound includes a Chevrel phase material of Mo6S8 (para. 127, 135 and see claim 1 rejection above).
Regarding claim 42, He discloses the hybrid cathode of claim 41, as shown above, He further discloses wherein a lithium-sulfur (Li—S) battery comprising the hybrid cathode. (para. 13, 14, 129 where this cathode can be utilized in an Li-S battery)
Regarding claim 44 and 45, He discloses the hybrid cathode of claim 43 as shown above, He further discloses wherein sulfur and the Mo6S8 has a loading substantially equal to or greater than 10 mgcm-2 (para. 127, 135 and Applicants specification para. 6, para. 117-121 wherein Mo6S8 and the sulfur inherently has these loadings)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-14, 17, 21, 31, 33-35 and 46 re rejected under 35 U.S.C. 103 as being unpatentable over He at al. (US 2016/0308208, hereinafter He).
Regarding claim 1 He discloses a hybrid cathode for a battery (Abstract, para. 129, 134) the hybrid cathode comprising: an electrode; and a cathode material, electrically coupled to the electrode (para. 27, 63 where the cathode material is coupled to the cathode), the cathode material comprising an intercalation compound of Mo6S8 (para. 127, 135) where the intercalation compound contributes to a capacity of the battery within a voltage window of 1.7 Volts to 2.8 Volts (see Applicants specification para. 117-121 where an intercalation compound inherently contributes to a capacity of the battery within a voltage window of 1.7 Volts to 2.8 Volts), concentration of Sulfur (para. 135), and a concentration of concentration of carbon (para. 135).  However, He does not specifically disclose wherein the concentration of the cathode material is 10-75 wt% intercalation compound of Mo6S8 ,10-75 wt% sulfur, and 5-20 wt% carbon.  He discloses that the cathode of Mo6S8 can be pre-loaded with up to 30 wt% of a combination of sulfur and carbon conductive materials (para. 135). In the case where the claimed ranges (10-75 wt% intercalation compound, 10-75 wt% sulfur, and 5-20 wt% carbon.) "overlap or lie inside ranges disclosed by the prior art" (greater than 70 wt% intercalation compound, less than 30 wt% sulfur, less than 30 wt% carbon, a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 2 and 3, He discloses the hybrid cathode of claim 1, as shown above, He further discloses wherein the first concentration of the intercalation compound has an electrical conductivity greater than approximately 10-3cm-1 and an ionic conductivity greater than approximately 10-5cm-1 (para. 127, 135 and Applicants specification para. 6, para. 117-121 wherein Mo6S8 inherently has these high electrical and ionic conductivities)
Regarding claim 4, He discloses the hybrid cathode of claim 1, as shown above, He further discloses wherein a lithium-sulfur (Li—S) battery comprising the hybrid cathode. (para. 13, 14, 129 where this cathode can be utilized in an Li-S battery)
Regarding claim 5, He discloses the hybrid cathode of claim 1, as shown above, He further discloses wherein the intercalation compound has a material density of greater than 5 grams per cubic centimeter (g/cm3) (para. 127, 135 and Applicants specification para. 6 wherein Mo6S8 inherently has a material density greater than 5 g/cm3)
Regarding claims 6 and 7, He discloses the hybrid cathode of claim 5, as shown above, He further discloses wherein intercalation compound includes a Chevrel phase material of Mo6S8 (para. 127, 135 and see claim 1 rejection above).
Regarding claims 8-10 and 12, He discloses the hybrid cathode of claim 1, as shown above, He further discloses wherein intercalation compound includes a Chevrel phase material of Mo6S8 (para. 127, 135 and see claim 1 rejection above).
Regarding claim 13, He discloses the hybrid cathode of claim 12, as shown above, He further discloses wherein the first concentration of the intercalation compound comprising the Chevrel-phase material including Mo6S8 is sufficiently electrically conductive and ionically conductive so as to enable the third concentration of C to be less than approximately 20 wt %. (para. 127, 135 where the concentration of C combined with the Mo6S8 can be less than 30wt%).  In the case where the claimed ranges (less than 20 wt% carbon "overlap or lie inside ranges disclosed by the prior art" (less than 30 wt% carbon) a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 14, He discloses the hybrid cathode of claim 13, as shown above, He further discloses wherein a lithium-sulfur (Li—S) battery comprising the hybrid cathode. (para. 13, 14, 129 where this cathode can be utilized in an Li-S battery)
Regarding claims 17, 21, 31, 33-35, 46, He discloses the hybrid cathode of claim 15, 29, 32, 43 as shown above, He further discloses wherein the first concentration of the intercalation compound comprising the Chevrel-phase material including Mo6S8 is sufficiently electrically conductive and ionically conductive so as to enable the third concentration of C to be less than approximately 10 wt %. (para. 127, 135 where the concentration of C combined with the Mo6S8 can be less than 30wt%).  However, He does not specifically disclose wherein the concentration of the cathode material is 10-75 wt% intercalation compound of Mo6S8 ,10-75 wt% sulfur, and 5-20 wt% carbon.  He discloses that the cathode of Mo6S8 can be pre-loaded with up to 30 wt% of a combination of sulfur and carbon conductive materials (para. 135). In the case where the claimed ranges (10-75 wt% intercalation compound, 10-75 wt% sulfur, and 5-20 wt% carbon.) "overlap or lie inside ranges disclosed by the prior art" (greater than 70 wt% intercalation compound, less than 30 wt% sulfur, less than 310wt% carbon, a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) He also discloses wherein the first concentration of the intercalation compound has an electrical conductivity greater than approximately 10-6cm-1 and an ionic conductivity greater than approximately 10-8cm-1 (para. 127, 135 and Applicants specification para. 6, para. 117-121 wherein Mo6S8 inherently has these high electrical and ionic conductivities).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK A CHERNOW/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729